DETAILED ACTION
                                                Response to Amendment         
1.    This Office Action is in response to Amendment filed on 03/19/2021
        Claims 1, 4-5 and 12 have been amended.
       Claim 3 has been canceled.
        Claims 2, 6-11 and 13-17 have been remained.
         Claims 1-2 and 4-17 are currently pending in the application.        
                                            Information Disclosure Statement
2.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 03/19/2021.
                             Examiner’s Statement of Reasons for Allowance
3.     Claims 1-2 and 4-17 are allowed.
4.     The following is an examiner’s statement of reasons or allowance: 
        None of the prior art teaches a multi-color light emitting pixel unit, comprising a light emitting layer formed between the top conductive layer and the bottom conductive layer, wherein the light emitting layer includes a plurality of micro-gap structures, and each one of the micro-gap structures is an air gap, in combinations with the other structures as cited in the independent claim 1.
        Claims 2 and 4-17 are directly or indirectly depend on the independent claim 1.
                                                                Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.

        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    


/PHUC T DANG/Primary Examiner, Art Unit 2892